ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Applicant has amended claim 1, and requests that the 35 U.S.C. 112 rejection be withdrawn” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's amendment will not be entered at this time.

Applicant argues, “Applicant has amended claim 1 to recite, in relevant part, ‘an adhesive layer between the substrate and the protective film, and in the opening, wherein the adhesive layer is thinned in the opening such that a first portion of the adhesive layer corresponding to the opening has a thickness that is less than a thickness of a second portion of the adhesive layer between the substrate and the protective film.’ Support for the amendment can be found throughout the application as originally filed (e.g. see FIGS. 8 – 12 and paragraphs [00108] – [00115] of the application as originally filed).

EXAMINER’S RESPONSE: Applicant's amendment will not be entered at this time.

Applicant argues, “Claims 1, 3, 4 and 6 – 10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 10,615,366 B2, in view of You et al. (US 2016/0275830 A1). Because the final claim scope of the claims in the present application has not been determined, and also because Applicant has amended Claim 1, Applicant reserves the right to file a future terminal disclaimer or to argue that the claims of the present application are ultimately patentably distinct over the claims of U.S. Patent No. 10,615,366” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: The non-statutory double patenting rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781